Title: To Thomas Jefferson from William Lambert, 20 June 1806
From: Lambert, William
To: Jefferson, Thomas


                        
                            Sir, 
                            Richmond, June 20th. 1806:
                        
                        Having, with the assistance of some respectable inhabitants of this city, made some observations relating
                            to the Solar Eclipse of the 16th. instant, I have the honor to transmit the result found by computation from the data we
                            have been able to obtain, as follows:—
                        
                     
                        
                           Latitude of the place of observation on the Church hill, in view of the Capitol, (assumed)
                           37°.38’.30"N.
                           
                        
                        
                           Longitude from Greenwich, (assumed) 5 hours, 11 minutes in time; or
                           77°.45’.0". West.
                           
                        
                        
                           Latitude of the place, reduced, allowing the ratio of the Equatorial to the polar diameter of the Earth to be as 230 to 229.
                           37°.24’.1".70 dec.
                           
                        
                        
                           Beginning of the Eclipse by an excellent time-piece in the possession of governor Cabell, when the first impression or dent was discovered on the Sun’s south-western limb, 9.h. 25.m. 40s., 
                           }
                           h.
                           m.
                           s 
                           
                            
                           
                        
                        
                           
                               supposed to have commenced 5 sec. sooner,
                           9.
                           25.
                           35.
                           Ault
                           
                        
                        
                           Clock too fast, from several sets of altitudes taken with a sextant,
                           —
                           
                              2.
                           
                           
                              52.
                           
                           
                              13.
                           
                           
                        
                        
                           Apparent time of the beginning of the Eclipse,
                           9.
                           22.
                           42.
                           87.
                           
                        
                        
                           Sun’s right ascension in time
                           
                              5.
                           
                           
                              36.
                           
                           
                              47.
                           
                           
                              18.
                           
                           
                        
                        
                           
                           °
                           ’
                           "
                           dec.
                           
                        
                        
                           Right ascension of medium cœli, or mid-heaven,
                           44.
                           52.
                           30.
                           07.
                           
                        
                        
                           Obliquity of the Ecliptic (June 16th.)
                           23.
                           27.
                           47.
                           78.
                           
                        
                        
                           Altitude of the nonagesimal, or highest point of the Ecliptic,
                           70.
                           29.
                           19.
                           98.
                           
                        
                        
                           Longitude of the nonagesimal,
                           53.
                           19.
                           35.
                           84.
                           
                        
                        
                           Moon’s true longitude from the beginning of Aries 
                           
                           83.
                           40.
                           10.
                           41.
                           
                        
                        
                           “  distance from the nonagesimal, (East.)
                           30.
                           20.
                           34.
                           57.
                           
                        
                        
                           
                           ’ " dec.
                           
                           
                           
                           
                           
                        
                        
                           “ Equatorial parallax
                           60. 23. 78. 
                           
                           
                           
                           
                           
                        
                        
                           
                              reduction for latitude 37°.38’.30"
                           
                              — 5. 87.
                           
                           
                           
                           
                           
                           
                        
                        
                           “ horizontal parallax,reduced,
                           60. 17. 91.
                           
                           
                           
                           
                           
                        
                        
                           Sun’s horizontal parallax
                           
                              —8. 58
                           
                           
                           
                           
                           
                           
                        
                        
                           horizontal parallax  moon à ⊙
                           
                            
                           60.
                           9.
                           33.
                           
                        
                        
                           Moon’s parallax in longitude,
                           
                           
                           29.
                           3.
                           09.
                           
                        
                        
                           “ parallax in latitude
                           
                           
                           
                           20.
                           0.
                           82.
                           
                        
                        
                           “ true latitude from the Ecliptic,
                           
                           
                           25.
                           33.
                           76.
                           
                        
                        
                           “ apparent or visible latitude, North,
                           
                           
                           5.
                           32.
                           94.
                           
                        
                        
                           “ horizontal Semidiameter, corrected,
                           
                            
                           16.
                           38.
                           34.
                           
                        
                        
                           Sun’s Semidiameter,
                           
                           
                           15.
                           46.
                           10.
                           
                        
                        
                           Semidiameter of the penumbra,
                           
                           
                           32.
                           24.
                           44.
                           
                        
                        
                           True difference longitude ⊙ and moon,
                           
                           1.
                           0.
                           58.
                           81.
                           
                        
                        
                           Moon’s hourly motion in her           orbit
                           36. 48. 81.
                           
                           
                           
                           
                           
                        
                        
                           Sun’s hourly motion,
                           
                              — 2. 23. 21.
                           
                           
                           
                           
                           
                           
                        
                        
                           Hourly motion moon à ⊙
                           
                           
                           34.
                           25.
                           60.
                           
                        
                        
                           
                           h.
                           m.
                           s.
                           dec
                           
                        
                        
                           Interval in apparent time from beginning eclipse to the ecliptical conjunction,
                           1.
                           46.
                           16.
                           70.
                           
                        
                        
                           Apparent time of true ecliptical conjunction ⊙ of and moon, at the place of observn.
                           11.
                           8.
                           59.
                           57. 
                           A.M.
                        
                        
                           
                               ditto   
                                 do. at Greenwich, from accurate calculation
                           
                              4.
                           
                           
                              19.
                           
                           
                              5.
                           
                           
                              71.
                           
                           
                               P.M.
                           
                        
                        
                           
                               difference of the meridians,  longitude in time, 
                           5.
                           10.
                           6.
                           14.
                           
                        
                        
                           
                                 
                                 Equal to 77°.31’.32".10. dec. West of Greenwich.
                           
                           
                           
                           
                           
                        
                     
                  
                        
                        
                        
                        
                        
                        
                        
                        True course from the place of observation to the Capitol, N.54.°W. distance 1899 yards, hence the difference
                            of latitude and longitude may be easily determined.
                        As there is some reason to suppose that our data is not strictly correct, this computation is offered to your
                            acceptance, as an approximation to the truth.
                        I am, Sir, with great respect, Your most obedient servant,
                        
                            William Lambert.
                        
                    